LEHAN, Judge.
This is an appeal by a father from various rulings of the trial court concerning the support of the parties’ three-year-old child. We affirm except with respect to the requirement in the written order that the father pay $4,800 per year for fifteen years into a trust fund to “be primarily used for the education of the child” and which was orally required by the trial court *1252“not to be used except for college, unless emergencies” and which the trial court stated should total about $75,000 “by the time [the child is] ready for college.”
As to that requirement, the father, citing Grapin v. Grapin, 450 So.2d 853 (Fla.1984), argues that the child’s post-majority support is improperly provided for. On the other hand, the mother argues that the written order says nothing about college education and that portions of the transcript of hearing show that the trial judge meant simply to allocate $1,000 per month child support between the $600 per month payments to the wife otherwise required and these $4,800 per year payments which are equal to $400 per month.
We remand for clarification or modification of that requirement. On remand the trial court, in the exercise of its sound discretion, may enter an order on the basis of the present record or may require the presentation of additional arguments or evidence.
Affirmed in part and remanded for further proceedings.
CAMPBELL, A.C.J., and HALL, J., concur.